Citation Nr: 9904662	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  92-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for enuresis based on 
clear and unmistakable error in a rating decision of February 
19, 1945.

2.  Entitlement to service connection for a neurogenic 
bladder.

3.  Entitlement to service connection for bilateral benign 
renal cysts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1944.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1993, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefits.  The case is now before the Board 
for final appellate consideration.  

The veteran's claim of entitlement to service connection for 
enuresis was originally developed on a new and material 
evidence basis, but the veteran chose in his substantive 
appeal only to allege clear and unmistakable error in the 
rating decision of February 19, 1945, that initially denied 
service connection for enuresis.  Thereafter, the claim was 
developed on that basis, and the veteran appears to have 
prosecuted the claim solely on that basis.  Accordingly, the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
enuresis will not be addressed in this decision.  

The veteran is in receipt of special monthly pension at the 
aid and attendance rate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  By a rating decision dated February 19, 1945, service 
connection for enuresis was denied on the basis that enuresis 
was a constitutional or developmental abnormality and was not 
a disability for which compensation benefits could be paid.  

3.  The RO informed the veteran of this determination in 
April 1945, but a timely appeal was not initiated.  

4.  There was a tenable basis in the record for the RO in 
February 1945 to deny service connection for enuresis, and 
the rating board's determination in this regard constituted a 
reasonable exercise of rating judgment.  

5.  A neurogenic bladder was not present in service or until 
many years thereafter and is not shown to be related to 
service.  

6.  Bilateral benign renal cysts were not present in service 
or until many years thereafter and are not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  Service connection for enuresis, based on clear and 
unmistakable error in a rating decision of February 19, 1945, 
is not warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).  

2.  A neurogenic bladder was not incurred in or aggravated by 
service, nor may a neurogenic bladder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  

3.  Bilateral benign renal cysts were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints or 
findings of a neurogenic bladder or bilateral benign renal 
cysts.  The veteran's genitourinary system was normal when 
the veteran was examined for entry on active duty.  A 
urinalysis was negative; specific gravity was 1.016 and 
interpreted as negative.  In August 1944, he was seen at a 
service dispensary for a chief complaint of having wet the 
bed for as long as he could remember.  It was reported that 
there had been little or no change in this habit since he 
entered service.  It was also reported that he had been under 
observation at the Naval activity and by actual check was 
found to be enuretic.   

On admission to a service hospital at that time, it was 
reported that the veteran had never consulted a civilian 
physician for his condition.  At the time of his entry into 
service, he was wetting the bed almost every night.  He now 
reported wetting the bed almost every night and twice or 
three times some nights.  He reported that he seldom went 
more than two nights without wetting his bed and that he 
never wet himself during the day.  He said that he believed 
that he voided about 10 times a day.  He indicated that he 
had tried several things to avoid bed wetting, such as 
restriction of fluids, without success.  A clinical 
examination was negative, except for paraumbilical tenderness 
to deep palpation, more on the left than on the right.  
Laboratory studies revealed a specific gravity of 1.027, with 
7 to 8 "leucocyts" (leukocytes).  The veteran's white blood 
count was 13,750, and his hemoglobin was 14.5.  

The report of a Board of Medical Survey dated in September 
1944 indicates that on admission to the service hospital, the 
veteran's general physical examination was essentially 
negative.  Routine laboratory examinations were negative, 
except for the finding of 6 to 8 pus cells per high power 
field in the voided urine.  It was reported that bed wetting 
continued to occur almost every night.  The diagnosis was 
enuresis, which the Board found rendered the veteran 
physically unfit for further service.  The Board was also of 
the opinion that the veteran's enuresis existed prior to 
service and was not aggravated by service.  

When initially examined by VA in February 1945, the veteran 
complained of enuresis two or three times at night.  The 
veteran stated that he had been a bed wetter since childhood.  
An examination revealed no enlargement of the prostate and no 
particular cause for the complaint.  A urinalysis showed a 
specific gravity of 20 and occasional mucus, epithelia and 
cylindroids.  The white blood cells were two plus; otherwise, 
the urinalysis was negative.  The diagnosis was enuresis.  

A.  Clear and Unmistakable Error

The record shows that the RO denied service connection for 
enuresis in a rating decision dated February 19, 1945, on the 
basis that the veteran's enuresis was in the nature of a 
constitutional or developmental abnormality and not a 
disability for which VA compensation benefits were payable.  
Following written notification of this determination in April 
1945, a timely appeal was not received.  The February 1945 
rating determination therefore became final based on the 
evidence then of record.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 1008 
and 1009; effective January 25, 1936, to December 31, 1957.  

It is essentially contended that the rating decision of 
February 19, 1945, denying service connection for enuresis 
was clearly and unmistakably erroneous.  It is claimed that 
the laboratory findings in service and on VA examination in 
February 1945 showed that the veteran's enuresis was an 
organic disorder and not a constitutional or developmental 
abnormality.  It is maintained that his enuresis, neurogenic 
bladder and renal cysts were all part of a kidney and bladder 
problem that had its onset in service.  In the alternative, 
it is contended that the veteran's enuresis was aggravated by 
service and should not have been classified as a 
constitutional or developmental abnormality on the basis of 
the veteran's statement at the time that he had been a bed 
wetter all of his life.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  A determination that 
there was clear and unmistakable error, however, must be 
based on the record and the law that existed at the time of 
the prior unappealed rating decision.  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  

The service physicians who signed the Report of Medical 
Survey did not find that the laboratory data reflected an 
underlying organic basis for the veteran's enuresis, nor did 
those physicians find that the enuresis was acquired during 
service.  The VA examiner in February 1945 and, for that 
matter, the physician on the rating board at that time both 
interpreted the laboratory findings as showing no organic 
basis for the enuresis.  The rating board therefore 
determined that the lengthy history of bed wetting elicited 
in service and on the February 1945 VA examination reflected 
a constitutional or development abnormality that in its 
nature was not a disability under the law providing for VA 
benefits.  The rating schedule then in effect was promulgated 
under the authority of the Act of March 20, 1933, Title I, 
Public (Law) No. 2, 73rd Congress, and became known as the 
1933 rating schedule.  Under the "General Policy in Rating 
Disability" contained in the 1933 rating schedule, "[m]ere 
congenital or developmental abnormalities do not furnish a 
basis for determinations of disability."  This regulatory 
policy has been continuously in force and is set forth today 
at 38 C.F.R. § 3.303(c), which provides that congenital or 
developmental defects, as such, are not diseases within the 
meaning of applicable legislation providing for VA 
compensation benefits.  

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
In weighing the evidence before it in February 1945, the 
rating board arrived at a conclusion that the veteran had a 
life-long condition that was not a disability under the law 
providing for compensation benefits.  The rating board's 
decision in this regard was an exercise of rating judgment 
that cannot now be said to constitute the kind of clear and 
unmistakable error defined by Fugo.  Mere disagreement with 
how the rating board evaluated the facts before it is 
inadequate to raise such a claim.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  Even if the enuresis had been 
regarded as a disability under the law, the evidence before 
the rating board in February 1945 tended to show that it was 
a preexisting disorder that was not aggravated by service.  
Had the rating board regarded the disorder as a disability 
under the law rather than as a constitutional or 
developmental abnormality, the outcome would not have been 
altered.  The rating board's determination in February 1945, 
even if incorrect in how it classified the disorder, cannot 
now be held to constitute clear and unmistakable error.  See 
Russell v. Principi, 3 Vet. App. at 313.  

The veteran maintains that urinalyses performed in service 
and on the initial post service VA examination showed 
abnormalities suggestive of an underlying organic basis for 
his enuresis.  Although a lay person such as the veteran is 
competent under the law to describe the symptoms he has seen 
or experienced, he is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service or to an incident of service origin, as this requires 
medical expertise.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

It follows that service connection for enuresis on the basis 
of clear and unmistakable error in a rating decision of 
February 19, 1945, is not warranted.  

B.  Neurogenic Bladder and Bilateral Benign Renal Cysts

The Board in its August 1993 remand action found the 
veteran's claims for service connection for a neurogenic 
bladder and for bilateral benign renal cysts to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and a neurogenic bladder 
becomes manifest to a degree of 10 percent within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As indicated above, the service medical records are negative 
for complaints or findings of a neurogenic bladder or of 
bilateral benign renal cysts.  Neither disability was 
identified when the veteran was examined by VA in February 
1945.  Indeed, the earliest evidence of the claimed 
disabilities is not until about three decades following the 
veteran's separation from service.  The record shows that the 
veteran sustained a cerebrovascular accident in 1974 
affecting his right side.  He was thereafter treated by both 
private and VA physicians for right-sided hemiparesis, 
incontinence secondary to a neurogenic bladder, and for a 
bladder condition due to renal cysts.  The record shows that 
the veteran hospitalized by VA in February 1976 for a 
syncopal episode that was felt to be secondary to 
hyperventilation.  A work-up during hospitalization included 
renal arteriograms that demonstrated bilateral benign renal 
cysts that were felt to be of no significance.  The urology 
service evaluated the veteran for a neurogenic bladder and 
felt that this was secondary to his old cerebrovascular 
accident.  The pertinent diagnoses on discharge from the 
hospital were bilateral benign renal cysts and incontinence 
secondary to a neurogenic bladder.  When seen by VA in the 
general medicine clinic in July 1992, the assessment included 
nephrotic syndrome.  

The record is devoid of any evidence attributing the 
veteran's neurogenic bladder or renal cysts to service or to 
any incident of service origin.  There is no competent 
medical opinion relating the claimed disabilities to any 
organic manifestation or symptom during service or on the VA 
examination in February 1945.  Indeed, there is no showing of 
the presence of either condition until examinations conducted 
in the aftermath of the veteran's 1974 stroke.  No examiner 
or treating physician has attributed either condition to 
service; rather, the veteran's neurogenic bladder was felt to 
be a residual of his post service cerebrovascular accident, 
while there is no medical opinion attributing the renal cysts 
to service, nor is there any medical opinion suggesting that 
the veteran's enuresis during service was the initial 
manifestation of an organic kidney disorder.  As indicated 
above, the veteran as a lay person lacks the medical 
expertise to diagnose a disability or to attribute it to 
service or to an incident of service origin.  See Robinette 
v. Brown, 8 Vet. App. at 74, and cases cited therein.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claims for service connection for a 
neurogenic bladder and for bilateral benign renal cysts.  



ORDER

Service connection for enuresis, based on clear and 
unmistakable error in a rating decision of February 19, 1945, 
is denied.  

Service connection for a neurogenic bladder is denied.  

Service connection for bilateral benign renal cysts is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  


- 9 -


